 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Dolores Camacho,                                   No. CV-19-04494-PHX-SPL (ESW)
10                  Plaintiff,                          ORDER
11   v.
12   State of Arizona, et al.,
13                  Defendants.
14
15
16          Dolores Camacho (“Plaintiff”) is the mother of Miguel Camacho (“Camacho”), who

17   died while in the custody of the Arizona Department of Corrections (“ADC”). Pending
18   before the Court is the parties’ briefing (Docs. 44, 46) concerning Plaintiff’s request for an

19   order compelling Defendant State of Arizona to produce unredacted “ADC policies and

20   procedures (‘Post Orders’) pertaining to supervision of inmates and those involving
21   conducting cell security checks.” (Doc. 44 at 2). Defendant asserts that ARIZ. REV. STAT.
22   § 31-221(C) prohibits the production of such information.

23          ARIZ. REV. STAT. § 31-221(A) requires the ADC to “maintain a master record file

24   on each person who is committed to the department . . . .” The statute identifies eight types

25   of documents that ADC must maintain in an inmate’s master file:
                  1. All information from the committing court.
26                2. The reports of the reception-diagnostic centers.
27                3. Evaluation and assignment reports and recommendations.
                  4. Reports of disciplinary infractions and their disposition.
28                5. Progress reports prepared for the board of executive
 1                 clemency and the department.
 2                 6. Parole or community supervision progress reports.
                   7. The date and circumstances of final discharge.
 3                 8. Any other pertinent data concerning the person’s
                   background, conduct, associations and life history as may be
 4
                   required by the department with a view to the person’s
 5                 reformation and to the protection of society.
 6   ARIZ. REV. STAT. § 31-221(A)(1-8). Under ARIZ. REV. STAT. § 31-221(C), “[a]ll records
 7   of prisoner care and custody” are subject to public inspection, except for records or portions
 8   of records:
                   1. Revealing the identity of a confidential informant.
 9
                   2. Endangering the life or physical safety of a person.
10                 3. Jeopardizing an ongoing criminal investigation.
11   Defendant argues that “due to the highly sensitive nature of Post Orders, their disclosure is
12   likely to endanger the life or physical safety of inmates and guards. Therefore, under the
13   plain language of [§ 31-221(C)], Defendant is not permitted to produce them.” (Doc. 46
14   at 3). The Court is persuaded that the language “all records of prisoner care and custody”
15   in § 31-221(C) refers to an inmate’s master record file. Because Post Orders are not
16   individualized inmate records, the Court does not find that they are the type of records
17   contemplated by § 31-221(C). The Court does not find that the disclosure of Post Orders
18   is prohibited by § 31-221(C). Accordingly,
19          IT IS ORDERED granting Plaintiff’s request for the production of unredacted Post
20   Orders that is contained in Plaintiff’s “Discovery Dispute Brief” (Doc. 44).
21          IT IS FURTHER ORDERED that by April 29, 2020, the parties shall file a
22   proposed protective order that would alleviate security issues concerning Defendant’s
23   production of unredacted ADC Post Orders.
24          IT IS FURTHER ORDERED that within three business days after the Court
25   signs the proposed protective order, Defendant shall produce (i) unredacted Post Orders
26   and (ii) copies of the investigative reports concerning Camacho’s death that do not redact
27   references to Post Orders.
28          Dated this 14th day of April, 2020.


                                                  -2-
